Citation Nr: 1540639	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial compensable rating for chest pain, to include the propriety of severance of service connection for chest pain, effective January 1, 2015.

2. Entitlement to service connection for a right shoulder condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from November 1980 to May 1985 and from December 1990 to May 1991.  He has subsequent service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2008, the RO denied entitlement to service connection for a right shoulder condition and granted service connection for chest pain evaluated as noncompensable (zero percent), effective October 11, 2007.   

In October 2012, the RO proposed to sever service connection for chest pain based on a finding of clear and unmistakable error (CUE) in the August 2008 rating decision.  The Veteran was provided notice of the proposed severance of service connection on October 24, 2012.

In September 2014, the RO severed service connection for chest pain, effective January 1, 2015.  The Veteran was provided notice of that decision on October 1, 2014, thus, the appeal period for severance of service connection for chest pain has not yet expired.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).

In February 2015, the Veteran testified before the undersigned at a Videoconference Hearing.  A copy of the hearing transcript has been associated with the claims file.

In April 2015, the Board remanded the issues on appeal for additional development.  The case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.   Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran contends that an initial compensable disability rating for chest pain is warranted; however, the severed service connection for chest pain was severed in the September 2014 rating decision.  A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as in the instant matter, by severance of service connection.  See 38 C.F.R. § 3.400(o)(1) (2014).

Generally, severance of service connection is a matter that is separately appealed, but as noted in the prior remand, in light of the prohibition on awarding an increased evaluation following severance, the Board found that the issue of severance of service connection for chest pain is inextricably intertwined with, and part in parcel of, the Veteran's claim for increase.  

During the February 2015 Videoconference hearing, the Veteran presented oral argument in support of his claim for increase for chest pain.  The undersigned fully explained the issue of increase for chest pain and suggested the submission of evidence that may have been overlooked; however, severance of service connection for chest pain was not discussed or explained during the hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  As such, the lack of explanation or discussion regarding severance of service connection for chest pain arguably presents a Bryant deficiency.  To ensure that VA's duties to notify and assist the Veteran are satisfied, the Board remanded the claim for an initial compensable rating for chest pain so that the Veteran could be provided notice of the information and evidence necessary to substantiate a claim for restoration of service connection for chest pain, to include the effect of severance of service connection for chest pain on the pending claim for increase.  As there is no indication that the Veteran was provided such notice as directed, the claim must again be remanded so that corrective notice may be provided.   

Additional development is also warranted before the Veteran's claim for service connection for a right shoulder condition may be decided.  The Veteran essentially contends that that his current right shoulder condition had onset during his first period of active service in February 1983 and has persisted ever since, or alternatively, that his current right shoulder condition is etiologically related to constant and repetitive pushing, pulling and overhead lifting of heavy objects and equipment while refueling aircraft during active and reserve service.  

During the Videoconference hearing the Veteran testified that he had received treatment for his claimed right shoulder disability at the Biloxi VAMC as early as 2000.  Although CAPRI records were obtained from the Biloxi VAMC dating since April 2006, there is no indication that a search of archived and retired records was completed for records dating prior to April 2006 as directed in the prior remand.  Accordingly, VA treatment records must again be requested from the Biloxi VAMC dating from 2000 to April 2006.  

Also, the Veteran was afforded VA examinations to determine the nature and etiology of his claimed right shoulder disability in April and June 2008.  Both examiners diagnosis degenerative joint disease (DJD) of the right acromioclavicular (AC) joint; however, the April 2008 examiner did not provide an opinion as to the likely etiology of such diagnosis and the Board finds that the opinion provided by the June 2008 examiner is inadequate for the purpose of deciding the claim.  Although the June 2008 examiner opined that the Veteran's right AC joint DJD is unrelated to his in-service reports of right shoulder pain in February 1983 and September 1984, he did not address whether the Veteran's right AC joint DJD had onset during any period of active duty or active duty for training purposes (ACDUTRA) or whether such diagnosis is otherwise etiologically related to constant and repetitive pushing, pulling and overhead lifting of heavy objects and equipment while refueling aircraft during such periods of service as alleged.  As such, an additional etiological opinion must be obtained to determine whether the Veteran's right AC joint DJD is etiologically related to constant, repetitive strenuous physical activity during the Veteran's periods of active and ACDUTRA service.  See 38 C.F.R. § 3.159(c); 38 U.S.C. 5103A.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of the information and evidence necessary to substantiate a claim for restoration of service connection for chest pain, to include the effect of severance of service connection for chest pain on his pending claim for an initial compensable disability rating for chest pain.  

2. Contact the Biloxi VAMC and request that a search of archived and retired records be conducted for records of any treatment the Veteran received at that facility from 2000 to April 2006.  All attempts to obtain such records should be documented in the claims folder.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and he must be afforded an opportunity to respond. 

3. Once the development requested above is complete to the extent possible, refer the claims file to a medical examiner of appropriate expertise for clarification as to the etiology of the Veteran's currently diagnosed right AC joint DJD.  If the examiner determines that a new examination is necessary, it should be accomplished. 

The examiner must be provided access to and review the Veteran's electronic claims file in the Virtual VA and VBMS systems in conjunction with rendering the requested opinion.  Notation that such review has occurred should be documented in the report provided. 

Following the examiner's review of the claims file and the Veteran's contentions noted in his statements of record and transcript of the February 2015 Videoconference hearing, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's currently diagnosed right AC joint DJD had onset during active service or within 1 year of separation from active service in May 1985 and May 1991, or is caused or aggravated by any event or injury during any period of active and ACDUTRA service, to include constant and repetitive pushing, pulling, carrying and overhead lifting of heavy objects and equipment while refueling aircraft and findings of right shoulder bursitis (acromial) in February 1983 and complaint of right shoulder pain since 2 years prior in September 1984.  

Any opinion provided should be based on the results of prior examinations of the Veteran's right shoulder (or a current examination if found to be necessary), a review of the medical evidence of record, and sound medical principles.  The examiner must provide a detailed rationale for any opinion provided, whether favorable or unfavorable, based on the findings obtained from the Veteran's service and post service treatment records, reports of the April and June 2008 VA examinations and in the record, citing to specific evidence in the file, if necessary.  Any opinion provided should be reconciled with any contradictory evidence of record.  If he or she is unable to provide any requested opinion without resort to speculation, he or she must explain why.

4. Review the opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After the above requested development and any other development that may be warranted is complete, readjudicate the claims on appeal, to include the propriety of severance of service connection for chest pain.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




